UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4748


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEOKI KENTA HARRIS, a/k/a Kenta Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-01221-GRA-1)


Submitted:   April 20, 2010                   Decided:   May 20, 2010


Before TRAXLER, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, Myrtle Beach, South Carolina, for
Appellant.   Kevin F. McDonald, Acting United States Attorney,
E. Jean Howard, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keoki Harris pled guilty to possession with intent to

distribute          five    grams     or     more       of    cocaine        base,        21    U.S.C.

§ 841(a)(1), (b)(1)(B) (2006).                         He was sentenced to 188 months

in    prison.         He     appeals,       contending          that       the    district       court

violated      Fed.     R.     Crim.    P.    11        and    that     his       guilty    plea       was

unknowing and involuntary.                  We affirm.

               Harris claims that the district court violated Rule 11

because the court advised him that his advisory Guidelines range

would    be    151-188        months.         This       range       proved       erroneous;          the

correct       range        was     188-235     months.               The     mistake       did        not

constitute a violation of Rule 11, however, for there is no

requirement in the Rule that a defendant be provided with a

forecast of his advisory Guidelines range.                                  Rather, under Rule

11(b)(1)(H)-(I), the district court must inform the defendant

of, and ensure that he understands, the statutory minimum and

maximum sentences that he faces.                        “In reviewing the adequacy of

compliance      with        Rule    11,     [we]       accord    deference          to    the    trial

court’s decision as to how best to conduct the mandated colloquy

with the defendant.”                 United States v. DeFusco, 949 F.2d 114,

116   (4th     Cir.        1991).      During          Harris’       Rule    11    colloquy,          the

minimum       and    maximum        sentences          that     he    faced       were     mentioned

several       times,       and     Harris    represented             to    the    court        that    he



                                                   2
understood.      We    conclude       that       the    court     complied       with    this

requirement of Fed. R. Crim. P. 11.

            Harris argues that he relied on the district court’s

erroneous     prediction       of     his        advisory       Guidelines       range     in

deciding    to   plead       guilty    and       that     his    plea     was     therefore

unknowing and involuntary.              Because Harris did not move in the

district court to withdraw his guilty plea, any errors in the

Rule   11   hearing     are    reviewed      for       plain     error.         See   United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                     “To

establish     plain     error,      [Harris]           must     show     that    an      error

occurred, that the error was plain, and that the error affected

his substantial rights.”              See United States v. Muhammad, 478

F.3d 247, 249 (4th Cir 2007).                    Even if Harris satisfies these

requirements,       “correction       of     the       error     remains        within     our

discretion, which we should not exercise . . . unless the error

seriously affects the fairness, integrity or public reputation

of   judicial    proceedings.”        See        id.    (internal        quotation       marks

omitted).

            Here, Harris cannot make the required showing.                            During

the plea colloquy, the court asked, “Do you understand that you

could get anywhere between 151 months to 188 months?”                                 Harris

replied,    “Yes,     Your    Honor.”        Harris’          sentence    of    188   months

falls within this range.              He cannot seriously claim that the

error in forecasting his advisory Guidelines range affected his

                                             3
substantial   rights   when   he   received   a   sentence   within   that

range.

          We accordingly affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    4